Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Newly added independent claim 17 is allowable over the prior art of record because the prior art of record does not teach or suggest: “said locking member is provided with a second engagement portion engageable with said first engaging portion, and a third engagement portion engageable with said ratchet gear and movable in interrelation with movement of said second engagement portion resulting from rotation of said locking member, and wherein said locking member is movable between a first position in which said second engagement portion is on a rotational locus of said first engaging portion about the axis of said rotation shaft and in which said third 
Newly added independent claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest: “said locking member is provided with an engaged portion with which said engaging portion is engageable, and said locking member is provided with a locking portion configured to be engageable with said second gear such that said locking member permits a rotation of said second gear in a first rotating direction and restricts a rotation of said second gear in a second rotating direction opposite to the first rotating direction and configured to be movable in interrelation with movement of said engaged portion by rotation of said locking member, wherein said locking member is movable between a first position in which said engaged portion is on a rotational locus of said engaging portion about the axis of said rotation shaft and said locking portion engages said second gear, and a second position in which said engaged portion is retracted from the rotational locus and in which said locking portion is out of engagement with said second gear” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 6, 2021